Citation Nr: 1610080	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  10-00 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability.

2.  Entitlement to service connection for a lumbar spine disability.  

3.  Entitlement to a rating higher than 10 percent for a right knee disability.

4.  Entitlement to a rating higher than 10 percent for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from July 1987 to June 1991.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  When this case was before the Board in August 2013, the Board decided a claim for an increased rating for a right little finger injury, reopened and remanded claims for service connection for a lumbar spine disability and bilateral eye disability, and remanded a claims for service connection for tinnitus and increased ratings for knee disabilities.  The claim of service connection for tinnitus was granted in a September 2013 rating decision; thus, the matter is no longer on appeal.  

The increased rating claims and lumbar spine disability claim are addressed in the REMAND that follows the below ORDER.


FINDING OF FACT

No eye disorder other than refractive error has been present during the period of the claim.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral eye disability are not met. 
38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter sent in May 2008, prior to the initial adjudication of the claim.  

The record reflects that all service treatment records and available and relevant post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing postservice evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

The Veteran was not provided a VA examination and no VA opinion was obtained in response to the claim for service connection for bilateral eye disability.  However, the Board finds a remand for an examination and etiology opinion is not required.  Refractive error is not a service-connectable disability; there is no evidence, to include history, of an eye disability other than refractive error, and the Veteran has not asserted that there are outstanding records revealing such a diagnosis.  Additionally, there is no evidence of eye injury during service.  Therefore, VA is not obliged to provide an examination or obtain an opinion in response to the claim.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the previous Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Accordingly, the Board will now address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.
 
Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Refractive error is not a disease or injury for VA compensation purposes.  38 C.F.R. § 3.303(c).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The record reveals diagnoses of hyperopia (farsightedness) in service and in 2004, for which the Veteran underwent Lasik surgery in February 2005.  As noted above, refractive error is not a disease or injury for purposes of VA compensation.  There is no evidence of the presence in service or subsequent to service of any disease or injury of either eye.  Accordingly, service connection is not warranted for bilateral eye disability.  In arriving at the decision to deny the claim, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.


ORDER

Service connection for bilateral eye disability is denied.  


REMAND

Regarding the lumbar spine claim, another opinion is needed to determine whether the lumbar spine disability is secondary to the service-connected knee disabilities.  Although an opinion was obtained in 2013, the opinion did not address the theory that the lumbar spine disability was related to an altered gait caused by the knee disabilities.  The Board finds such an opinion is needed.  

Regarding the knee disability claims, the Veteran was most recently afforded a VA examination in September 2013.  In the December 2015 appellate brief, the representative asserted that Veteran's knee disabilities had increased in severity since the VA examination.  Therefore, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of the knee disabilities.  

In light of these circumstances, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain all pertinent, outstanding medical records, including any VA treatment records.

2.  Then, afford the Veteran a VA examination to determine the current degree of severity of the service-connected knee disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

3.  Arrange for all pertinent evidence of record to be made available to and reviewed by a physician with sufficient expertise to determine the etiology of the Veteran's lumbar spine disability.  The physician should be requested to provide an opinion as to whether there is a 50 percent or better probability that the Veteran's lumbar spine disability was caused or permanently worsened by his service-connected knee disabilities, to include gait impairment caused by the knee disabilities.  The rationale for the opinion(s) must be provided, with consideration of the 2013 VA examiner's finding of altered gait and the August 2004 chiropractor opinion.  

If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

4.  Undertake any other indicated development.

5.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


      (CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


